USCA4 Appeal: 20-2072     Doc: 51        Filed: 10/31/2022    Pg: 1 of 22




                                            PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                             No. 20-2072



        MAIRA JUDITH MADRID-MONTOYA,

                    Petitioner,

        v.

        MERRICK B. GARLAND, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Argued: September 13, 2022                                  Decided: October 31, 2022


        Before AGEE, RICHARDSON, and RUSHING, Circuit Judges.


        Petition for review denied by published opinion. Judge Agee wrote the opinion, in which
        Judge Richardson and Judge Rushing joined.


        ARGUED: Aaron Robert Caruso, ABOD & CARUSO, LLC, Wheaton, Maryland, for
        Petitioner. Dawn S. Conrad, UNITED STATES DEPARTMENT OF JUSTICE,
        Washington, D.C., for Respondent. ON BRIEF: Brian M. Boynton, Acting Assistant
        Attorney General, Mary Jane Candaux, Assistant Director, Remi Da Rocha-Afodu, Office
        of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
        JUSTICE, Washington, D.C., for Respondent.
USCA4 Appeal: 20-2072      Doc: 51         Filed: 10/31/2022     Pg: 2 of 22




        AGEE, Circuit Judge:

               Maira Judith Madrid-Montoya (“Petitioner”) sought asylum and withholding of

        removal under the Immigration and Nationality Act (“INA”) after conceding removability

        from the United States during removal proceedings before an Immigration Judge (“IJ”). 1

        The IJ denied both forms of relief, and the Board of Immigration Appeals (“BIA”) affirmed

        and entered a final order of removal. The crux of this appeal is the BIA’s determination

        that Petitioner failed to show the requisite nexus between her asserted protected ground

        and the persecution she suffered. Because that finding is supported by substantial evidence,

        we deny the petition for review.



                                                     I.

                                                    A.

               Petitioner is a Honduran native and citizen. From 2008 to 2013, she and her daughter

        lived with Germain Puentes Urbina. He was the father of Petitioner’s daughter and, though

        Petitioner and Urbina were never formally married, Petitioner referred to him as her

        “husband.” E.g., A.R. 74.

               Urbina owned about twenty hectares of land upon which he farmed corn and beans.

        The residence that Urbina, Petitioner, and their daughter occupied was also on that land. In

        August 2013, narcotraffickers from a local Honduran gang told Urbina to “leave the area”



               1
                  Petitioner’s daughter filed a rider application for asylum and withholding of
        removal. Since her application rises and falls upon the success of her mother’s, we adopt
        the parties’ convention of referring to Madrid-Montoya as a singular “Petitioner.”
                                                     2
USCA4 Appeal: 20-2072       Doc: 51         Filed: 10/31/2022      Pg: 3 of 22




        so that they could use the entire twenty hectares and adjacent properties to build a landing

        strip for their drug trafficking operations. A.R. 81. Urbina refused to leave. Five days later,

        the narcotraffickers returned to the property and killed him. Fearing for her and her

        daughter’s lives, Petitioner fled to her aunt’s house in a city two hours away.

               The record shows that Urbina was only one of several landowners the

        narcotraffickers targeted. Petitioner testified 2 that around the same time as Urbina’s

        murder, narcotraffickers forced “several” of Urbina’s neighbors off their land so they could

        build their desired landing strip. A.R. 103. Those neighbors vacated their land as directed,

        and none of them were harmed. Petitioner also later learned that the narcotraffickers

        completed construction of that landing strip and “sent out a form of communication saying

        that nobody” could return to the land that was once theirs. A.R. 94. Petitioner explained,

        “You can’t do anything there. [The narcotraffickers] don’t allow for you to put any cattle

        or anything in [sic] that property. So everybody’s scared to do anything there.” A.R. 93.

               About fifteen months after moving in with her aunt, Petitioner received a phone call

        from an unidentified man. She testified that the man “said that this was in reference to the

        people that killed the father of my daughter, and that I should leave the area.” A.R. 89. The

        man reiterated that Petitioner “had to leave the city that [she] was living in because if not,

        [she] would be a victim the same way as the father of [her] daughter.” A.R. 90. Petitioner

        testified, “That’s all they told me, and then they hung up.” Id.



               2
                 The IJ did not make an explicit credibility determination; it only assumed
        Petitioner’s testimony was credible. See A.R. 40. The Government does not question
        Petitioner’s credibility on appeal, so we do not explore the issue further.
                                                      3
USCA4 Appeal: 20-2072      Doc: 51         Filed: 10/31/2022      Pg: 4 of 22




               Fearing that the narcotraffickers would follow up on this threat even if she reported

        it to the police, Petitioner and her daughter relocated to another family member’s home,

        which was five hours away from Urbina’s property. For the months that she lived there,

        Petitioner received no more threatening phone calls or contacts from the narcotraffickers.

        Indeed, Petitioner admitted during her testimony that the narcotraffickers “didn’t know”

        where she had been living. A.R. 101. But because of her fear that the narcotraffickers

        would continue searching for her and “keep threatening [her],” she and her daughter

        relocated to the United States. A.R. 93.

               Petitioner testified that if she and her daughter were returned to Honduras, they

        would “live . . . in constant fear” of the narcotraffickers. A.R. 96. She believes they would

        “investigate” her and her daughter’s whereabouts and discover that they had returned from

        the United States, A.R. 104. When asked why the narcotraffickers would be “interested”

        in her and her daughter, Petitioner replied, “Because they think that I’m going to go back

        and take over the property that belonged to my husband.” A.R. 97. That testimony aligned

        with what she told border officials during her initial credible fear interview: that the

        narcotraffickers “wanted to harm [her]” because “they were thinking that one day I could

        take [the land] away.” A.R. 299.

               However, Petitioner has no legal claim to Urbina’s property because she was never

        married to him. Instead, Petitioner’s minor daughter is the rightful heir, but there is no

        evidence in the record reflecting whether the narcotraffickers that threatened Petitioner

        knew that she had no legal claim of ownership.



                                                     4
USCA4 Appeal: 20-2072      Doc: 51          Filed: 10/31/2022     Pg: 5 of 22




                                                     B.

               Petitioner applied for asylum and withholding of removal during her removal

        proceedings before the IJ. 3 She claimed that if she were removed from the United States to

        Honduras, she would be persecuted on account of her membership in the particular social

        group (“PSG”) of the “[f]amily of Germain Puentes Urbina.” A.R. 71.

               After receiving Petitioner’s testimony and other documentary evidence, the IJ issued

        an oral decision denying her applications for asylum and withholding of removal. The IJ

        first found that Petitioner “fail[ed] to show past persecution or that there is a reasonable

        probability of [future] harm.” A.R. 40. The IJ also found that Petitioner did not show that

        the Honduran government would be unwilling or unable to protect her from her feared

        persecution if removed there.

               The BIA affirmed each of the IJ’s rulings and also determined that Petitioner’s

        asylum and withholding of removal claims failed because “the family relationship in this

        case has not been shown to be a reason for the claimed harm.” A.R. 4. The BIA reasoned

        that “the drug traffickers targeted [Urbina] and his family not because of their familial

        relationship, per se, but because these criminals wanted to take [his] land.” Id. “[T]his land

        dispute,” the BIA concluded, “is not a protected ground to demonstrate eligibility for

        asylum” and withholding of removal. Id.




               3
                   Petitioner also sought protection from removal under the Convention Against
        Torture, but her petition for review does not challenge the BIA’s denial of that relief, so it
        is not at issue before us. See Canales-Rivera v. Barr, 948 F.3d 649, 656 n.3 (4th Cir. 2020)
        (finding a waiver under identical circumstances).
                                                      5
USCA4 Appeal: 20-2072       Doc: 51         Filed: 10/31/2022      Pg: 6 of 22




               Petitioner timely petitioned for review in this Court. We have jurisdiction under 8

        U.S.C. § 1252(a)(1).



                                                      II.

               Applications for asylum and for withholding of removal under the INA are similar

        in several key respects. See Salgado-Sosa v. Sessions, 882 F.3d 451, 456–57 (4th Cir. 2018)

        (explaining these similarities and differences in detail). Relevant to this case, one necessary

        element for both forms of relief is that an applicant’s claimed persecution occurred, or will

        occur, on account of a statutorily protected ground that applies to her. 8 U.S.C.

        § 1101(a)(42) (asylum); see id. § 1231(b)(3)(A) (withholding of removal). We have

        referred to this as the “nexus requirement.” E.g., Oliva v. Lynch, 807 F.3d 53, 59 (4th Cir.

        2015). If an applicant fails to satisfy the nexus requirement, she cannot obtain asylum or

        withholding of removal. See Mirisawo v. Holder, 599 F.3d 391, 396 (4th Cir. 2010) (“[A]n

        applicant who fails to meet the lower standard for showing eligibility for asylum will be

        unable to satisfy the higher standard for showing withholding of removal.”).

               A nexus exists between an applicant’s protected ground and her persecution if the

        protected ground was or will be “at least one central reason” for persecuting her. 8 U.S.C.

        § 1158(b)(1)(B)(i); Diaz de Gomez v. Wilkinson, 987 F.3d 359, 363 (4th Cir. 2021). “The

        applicant need not prove that the protected ground was the central reason or even a

        dominant central reason for persecution,” although the protected ground must at least be

        “more than an incidental, tangential, superficial, or subordinate reason.” Zavaleta-

        Policiano v. Sessions, 873 F.3d 241, 247 (4th Cir. 2017) (cleaned up).

                                                      6
USCA4 Appeal: 20-2072      Doc: 51         Filed: 10/31/2022     Pg: 7 of 22




               Whether an applicant has shown a nexus between her protected ground and alleged

        persecution is “a classic factual question.” Crespin-Valladares v. Holder, 632 F.3d 117,

        127–28 (4th Cir. 2011). And the standard of review accompanying factual questions in this

        context is consequential. “We review factual findings for substantial evidence,” which

        means we treat “them as conclusive unless any reasonable adjudicator would be compelled

        to conclude to the contrary.” Portillo Flores v. Garland, 3 F.4th 615, 626 (4th Cir. 2021)

        (en banc) (citation omitted); see 8 U.S.C. § 1252(b)(4)(B). Under this “highly deferential”

        standard of review, Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020), we cannot substitute

        our judgment for that of the agency’s by “reweigh[ing] the evidence and determin[ing]

        which of the competing views is more compelling,” Mulyani v. Holder, 771 F.3d 190, 200

        (4th Cir. 2014). Instead, if “the record plausibly could support two results: the one the

        [agency] chose and the one [the petitioner] advances,” we must defer to the agency. Niang

        v. Gonzales, 492 F.3d 505, 511 (4th Cir. 2007).



                                                   III.

               The only protected ground that Petitioner relied upon in her application before the

        IJ was her membership in the PSG “Family of Germain Puentes Urbina.” A.R. 71. Before

        this Court, the Government has conceded both that this PSG is cognizable and that under

        our recent precedent a single death threat can establish past persecution. So the pivotal

        question now is whether Petitioner has shown reversible error in the BIA’s determination

        that she failed to prove a nexus between her PSG and that death threat.



                                                    7
USCA4 Appeal: 20-2072         Doc: 51       Filed: 10/31/2022     Pg: 8 of 22




               Petitioner contends that the BIA made such a reversible error for two reasons. 4 First,

        she asserts that the BIA employed an incorrect legal standard in reaching its nexus finding.

        Second, she argues that our recent nexus case law compels the conclusion that her familial

        ties to Urbina were at least one central reason for her persecution. We address each

        contention in turn.

                                                     A.

               Petitioner begins by asserting that the BIA’s nexus finding is erroneous because the

        agency applied an incorrect legal standard. We review this narrow legal issue de novo.

        Perez Vasquez v. Garland, 4 F.4th 213, 221 (4th Cir. 2021).

               As previously noted, a nexus exists between a protected ground and persecution if

        the protected ground was “at least one central reason” for the persecution. 8 U.S.C.

        § 1158(b)(1)(B)(i). Petitioner contends that the BIA did not apply this standard. She claims

        the agency improperly focused on “the ‘trigger’ issue of the drug trafficker’s desire for

        land,” when it should have asked “why was Petitioner, as opposed to some other person,

        persecuted.” Supp. Opening Br. 20–21.

               In recent decisions, we have emphasized that when engaging in a nexus analysis,

        the BIA must focus on whether a petitioner’s “membership [in a PSG] is ‘a central reason

        why she, and not some other person’ was targeted.” Hernandez-Cartagena v. Barr, 977

        F.3d 316, 321–22 (4th Cir. 2020) (emphasis omitted) (quoting Alvarez Lagos v. Barr, 927

        F.3d 236, 249 (4th Cir. 2019)). In Hernandez-Cartagena, for example, the applicant and


               4
                 The parties agree that only the BIA’s decision is relevant to our analysis because
        the IJ did not reach the nexus issue.
                                                      8
USCA4 Appeal: 20-2072       Doc: 51        Filed: 10/31/2022      Pg: 9 of 22




        her siblings received death threats after her parents failed to make extortion payments to a

        gang. Id. at 318. She sought asylum in the United States, claiming that the gang persecuted

        her on account of her familial ties. Id. at 319. The IJ denied her requested relief, focusing

        on the fact that “the primary motivation for targeting [Hernandez-Cartagena’s] family was

        monetary gain.” Id. The BIA affirmed, similarly focusing on how Hernandez-Cartagena

        received threats “because of [her] failure to meet the extortion demands, rather than [her]

        family ties.” Id.

               We reversed these nexus findings because the IJ and BIA “erred by focusing

        narrowly” on why Hernandez-Cartagena’s family was targeted by gang members. Id. at

        322. While her family at large was targeted for extortion threats, we explained that the

        agency should have focused on why Hernandez-Cartagena received those threats. Id. We

        concluded that had the agency employed the proper analysis, it would have been compelled

        to recognize that although Hernandez-Cartagena’s “family was being targeted for extortive

        threats,” the reason “she was targeted” with death threats was “because her parents were

        failing to comply” with the demanded payments and the gang wanted “to get her parents

        to pay up.” Id. at 322–23 (emphases omitted); see also, e.g., Perez Vasquez, 4 F.4th at 223

        (finding legal error based on a fact pattern and agency decisions nearly identical to those

        in Hernandez-Cartagena); Salgado-Sosa, 882 F.3d at 458 (“[T]he BIA’s decision

        improperly focused on whether Salgado-Sosa’s family was persecuted on account of a

        protected ground, rather than on whether [he] was persecuted because of a protected

        ground—here, his relationship to his family.”).



                                                     9
USCA4 Appeal: 20-2072      Doc: 51          Filed: 10/31/2022     Pg: 10 of 22




               In Petitioner’s case, the BIA did not make a similar error. The BIA properly asked

        why the narcotraffickers targeted Petitioner “and not some other person.” Hernandez-

        Cartagena, 977 F.3d at 322 (emphasis omitted). It specifically found that Petitioner’s and

        her daughter’s familial ties to Urbina were not “a reason for the claimed harm to [them],”

        A.R. 4 (emphasis added), and that “the drug traffickers targeted [Urbina] and his family . . .

        because these criminals wanted to take [the] land,” id. (emphasis added). As it happens,

        the BIA found that the reason that Urbina was targeted and the reason Petitioner continued

        to be targeted were nearly identical: the narcotraffickers believed she now owned what was

        originally Urbina’s land and they wanted to keep it. Our precedent shows that was the

        correct legal standard to apply when considering Petitioner’s applications. Whether the

        record supported that finding is a different question, and the one to which we now turn.

                                                     B.

               The next question for our review is whether substantial evidence supports the BIA’s

        factual finding that narcotraffickers targeted Petitioner because of their continued desire to

        occupy the land rather than because of her familial relationship to Urbina.

               To demonstrate the requisite nexus, Petitioner needed to show only that her familial

        ties to Urbina were “at least one central reason” for her persecution. 8 U.S.C.

        § 1158(b)(1)(B)(i). As we have recognized, “more than one central reason may, and often

        does, motivate a persecutor’s actions.” Cruz v. Sessions, 853 F.3d 122, 128 (4th Cir. 2017);

        see also Alvarez Lagos, 927 F.3d at 250 (“The protected ground need not be the only

        reason––or even the dominant or primary reason––for the persecution.”). That said, “[n]ot

        every threat that references a family member is made on account of family ties.” Toledo-

                                                     10
USCA4 Appeal: 20-2072      Doc: 51          Filed: 10/31/2022     Pg: 11 of 22




        Vasquez v. Garland, 27 F.4th 281, 288 (4th Cir. 2022) (alternation in original) (quoting

        Hernandez-Avalos v. Lynch, 784 F.3d 944, 950 n.7 (4th Cir. 2015)). Again, “the operative

        question” is whether Petitioner’s familial ties to Urbina were a central reason why she,

        “and not some other person,” was persecuted. Perez Vasquez, 4 F.4th at 222 (cleaned up).

                                                      1.

               Petitioner contends that the record compels finding that at least one central reason

        for her persecution was her familial relationship to Urbina. Otherwise, she argues, gang

        members would have had no reason to target her for death threats. According to Petitioner,

        “[t]he drug traffickers assumed that, based on her familial relationship, she was the pressure

        point to ensure there would be no future challengers to their use of the property.” Suppl.

        Opening Br. 16. She posits that narcotraffickers would have seen her as the “pressure

        point” because she was both “the partner of the murdered landowner,” i.e., Urbina, “and

        the mother of the rightful heir to that property.” Id. at 18. She therefore asserts that the

        record compels the conclusion that her familial relationship to Urbina was not only one

        central reason but “the only reason” she was targeted for persecution. Id. at 16.

               The Government, defending the BIA’s finding, argues Petitioner’s relationship with

        Urbina was not a central reason for her persecution because “[t]here was nothing unique

        about [Petitioner] based on her membership in her partner’s family that made her a target,

        as opposed to anyone else whom the gang perceived as owning the land.” Supp. Resp. Br.

        17–18. It points to the evidence that other neighboring landowners, mostly unrelated to

        Urbina, were similarly threatened with consequences if they did not give up their land for

        the narcotraffickers’ landing-strip project. And it points out that Petitioner admitted that

                                                     11
USCA4 Appeal: 20-2072       Doc: 51         Filed: 10/31/2022      Pg: 12 of 22




        she fears returning to Honduras because narcotraffickers would “assume that she had

        returned in order to reclaim her partner’s property.” Id. at 18. The Government further

        posits that the single threatening call Petitioner received while living in Honduras “did not

        seek to leverage [her] relationship to her husband” but was “ostensibly to prevent her from

        asserting any legal claim to the land.” Id. at 22–23. It therefore submits that substantial

        evidence supports the conclusion that the threats Petitioner received were tied “directly to

        the land and not to a familial or kinship relationship.” Id. at 18. We find the Government’s

        position persuasive.

               The fundamental flaw with Petitioner’s argument is that it conflates evidence that

        could support her reading of the record with evidence that compels her reading. While her

        reading of the record may be plausible, “our task is not to decide how we would rule in the

        first instance.” Temu v. Holder, 740 F.3d 887, 891 (4th Cir. 2014). The BIA had to make

        inferences about the narcotraffickers’ motivations given the sparse factual record before it.

        Among other possible interpretations, it inferred that the narcotraffickers believed that

        Petitioner was the rightful owner of the land and therefore saw her as a threat to their

        continued possession of it. This reading of the record was supported by substantial

        evidence. The “highly deferential” standard of review demanded by the INA, Nasrallah,

        140 S. Ct. at 1692, coupled with the instructive nexus analyses in two of our recent

        decisions, require that we defer to the BIA’s finding that Petitioner’s familial ties to Urbina

        were not a central reason for her persecution.

               The first relevant decision, which the Government discusses at length in its

        supplemental briefing, is Toledo-Vasquez. The asylum applicant, Veronica Toledo-

                                                      12
USCA4 Appeal: 20-2072      Doc: 51          Filed: 10/31/2022     Pg: 13 of 22




        Vasquez, claimed that she was threatened with death on account of her familial relationship

        to her sister, Guisela. 27 F.4th at 284–85. The persecution Veronica suffered came at the

        hands of Guisela’s husband, Rogelio. Id. at 283–84. Rogelio was abusive to Guisela, and

        Veronica attempted to intervene and help Guisela and her children escape the abusive

        relationship. Id. Among his many other heinous retaliatory acts, Rogelio had Veronica’s

        husband kidnapped and murdered. Id. at 284. Veronica testified against Rogelio at his

        subsequent murder trial, and after doing so, she fled to the United States while still

        receiving death threats from Rogelio and his “henchmen.” Id.

               The IJ and the BIA rejected Veronica’s subsequent asylum application, and we

        denied her petition for review. We held that substantial evidence supported the agency’s

        finding that Veronica’s familial relationship with her sister was not a central reason for her

        persecution. Id. at 287. At most, we determined, “Veronica’s membership in Guisela’s

        family was . . . incidental, tangential, superficial and subordinate” to her persecution. Id.

        An important aspect of Veronica’s case was the timing of the threats she received: “every

        threat made by Rogelio to Veronica came after her attempts to rescue Guisela from

        Rogelio’s abuse.” Id. “Nothing in the record suggest[ed] that any of Guisela’s family

        members were subjected to Rogelio’s wrath until they attempted to help Guisela.” Id.

        Importantly, Rogelio also persecuted both family members and nonfamily members alike

        for the same reason: attempting to help Guisela escape the abusive relationship. Id. at 288–

        89. So we reasoned that the record holistically reflected that “had Veronica been someone

        else, and not a family member, she would have been targeted just the same” as a result of

        her efforts to aid Guisela. Id. at 291. We therefore held that the record did not compel the

                                                     13
USCA4 Appeal: 20-2072       Doc: 51          Filed: 10/31/2022       Pg: 14 of 22




        conclusion that Veronica’s PSG––her familial relationship to her sister––was a central

        reason for her persecution. Id.

               The second relevant decision is Cedillos-Cedillos v. Barr, 962 F.3d 817 (4th Cir.

        2020). In that case, Cedillos witnessed gang members murder his brother. Id. at 820. A

        month after he reported the crime to police, the gang members began looking for Cedillos

        at his home. Id. at 820–21. The attackers also called and eventually visited the home of one

        of Cedillos’ friends to try to speak with Cedillos, but their efforts failed. Id. at 821. Cedillos

        then fled to the United States and sought asylum, claiming that the gang members’ efforts

        to find and contact him was “persecution” on account of the PSG constituting his nuclear

        family. Id. The IJ denied his asylum claim, concluding that even if Cedillos had been

        persecuted, he had not shown that it occurred on account of his familial ties to his brother.

        Id. The BIA affirmed that decision. Id. at 822.

               We denied Cedillos’ petition for review of the agency’s decision on the same

        ground, holding that the record did not “compel the conclusion that Cedillos was targeted–

        –in whole or in part––because the men who attacked his brother were concerned with his

        membership in his nuclear family.” Id. at 826. While the gang members recognized

        Cedillos as the victim’s brother, “it [did] not inevitably follow that the attackers’

        motivation was [Cedillos’] relationship to his brother.” Id. at 825. Instead, “the events as

        recounted by Cedillos indicate[d] that the attackers approached him because he was the

        sole witness to a crime they committed, in an attempt to prevent him from, or retaliate

        against him for, reporting them to the police.” Id.



                                                       14
USCA4 Appeal: 20-2072      Doc: 51          Filed: 10/31/2022     Pg: 15 of 22




               In so holding, we carefully distinguished Cedillos’ case from others in which the

        petitioner’s familial relationship was one of several intertwined reasons for persecution.

        Contrary to those other cases, the record in Cedillos’ case permitted the inference that “the

        threats made to [him] could have been directed at any person who witnessed his brother’s

        killing.” Id. at 826. That was because “the attackers never mentioned his brother to him;

        they did not go to his family’s home . . .; and they [had] never contacted any other member

        of his family.” Id. Moreover, Cedillos “knew the attackers’ identity not because of

        information he learned through his familial relationship with his brother, but only because

        he happened upon the assault.” Id. We could therefore discern no record evidence

        compelling the conclusion that Cedillos’ familial ties were part of the attackers’ calculus

        in deciding to persecute him. Id.

               Similarly, here, substantial evidence supports the BIA’s finding that the

        narcotraffickers’ motivation for targeting Petitioner was “entirely consistent with a

        motivation independent of [her] family ties.” Toledo-Vasquez, 27 F.4th at 288. Petitioner

        admitted as much both during her credible fear interview and her testimony before the IJ.

        But we need not rely just on her admissions, as the persecution that other neighboring

        landowners suffered at the hands of the same narcotraffickers, the lack of threats to other

        members of Urbina’s family, and the timing of the threat Petitioner received all provide

        further support for the agency’s finding that Petitioner’s familial relationship with Urbina

        was “incidental” or “subordinate” to her persecution. Id. at 286.

               Beginning with Petitioner’s own admissions, she twice asserted during her credible

        fear interview at the border that the unnamed individual on the phone threatened her only

                                                     15
USCA4 Appeal: 20-2072      Doc: 51         Filed: 10/31/2022      Pg: 16 of 22




        because of the potential that she would return and attempt to reassert her perceived

        ownership claim to the land. See A.R. 298 (“They said that they were going to kill me if I

        went back for the pieces of land, and they had killed my husband for land.”); A.R. 299 (“Q.

        If the drug dealers were fighting [your husband] over land, why do you believe they wanted

        to harm you? A. [T]hey were thinking that one day I could take it away and I do not know

        anything . . . else.”). She echoed that same sentiment during her testimony before the IJ,

        who pointedly asked her, “Why would narco traffickers be interested in you or any of your

        family members?” A.R. 97. She responded, “Because they think that I’m going to go back

        and take over the property that belonged to my husband.” Id. These statements are all

        highly probative in our nexus analysis and support the BIA’s determination that

        Petitioner’s familial ties were subordinate to the narcotraffickers’ desire to maintain

        possession of what was Urbina’s land. See Cedillos-Cedillos, 962 F.3d at 825 (citing

        Cedillos’ credible fear interview and IJ hearing testimony that he believed he was targeted

        “because [he] was the only witness” to his brother’s murder as evidence of the gang

        members’ “independent” motivation for targeting him for persecution).

               Additionally, and just as significant, substantial evidence shows that the

        narcotraffickers would have persecuted any individual in Petitioner’s position, regardless

        of whether or not he or she was a member of Urbina’s family. Just as in Toledo-Vasquez,

        the record makes clear that the narcotraffickers “persecuted family members and nonfamily

        members alike.” 27 F.4th at 289. Petitioner testified that Urbina’s neighboring landowners,

        only one of whom was a relative, ceded their land upon the narcotraffickers’ demands. See

        A.R. 103 (Petitioner explaining that “several” neighbors were “already forced . . . off their

                                                     16
USCA4 Appeal: 20-2072       Doc: 51          Filed: 10/31/2022      Pg: 17 of 22




        land or killed,” and that many, like her, had fled to the United States). Indeed, according to

        Petitioner, to this day “everybody’s scared to do anything” on the land that was seized

        “[b]ecause [the narcotraffickers] sent out a form of communication saying that nobody

        could get . . . in there.” A.R. 93–94. And on this point, too, the IJ pointedly asked Petitioner:

        “Is it your understanding that these drug traffickers are willing to do anything to get –– to

        remove the people who interfere with them taking over the land?” A.R. 105. She

        responded, “Yes.” A.R. 106. Thus, much like in Toledo-Vasquez, “the common

        denominator” as to whom the narcotraffickers persecuted “was not family relationship; it

        was whether the person” owned land upon which they wanted to build a landing strip. 27

        F.4th at 289. So substantial evidence supported the BIA’s inference that the threats directed

        at Petitioner “could have been directed at any person” who owned the land, irrespective of

        any familial relationship to him. Cedillos-Cedillos, 962 F.3d at 826. Or, as the BIA

        succinctly found, narcotraffickers targeted her and not another person “because [they]

        wanted to take [Urbina’s] land,” which they believed she owned. A.R. 4.

               That no one else in Urbina’s family has been threatened further supports the finding

        that Petitioner’s familial relationship to Urbina was incidental or subordinate to her

        persecution. See Cedillos-Cedillos, 962 F.3d at 826 (explaining that gang members’ lack

        of contact with Cedillos’ family, coupled with the fact that the gang never threatened his

        other family members, supported the agency’s view “that family membership was not an

        ‘intertwined’ reason for the threats against Cedillos”). As we noted previously,

        narcotraffickers seized land from one of Urbina’s neighboring relatives, but Petitioner

        provided no evidence suggesting that narcotraffickers seized that land because of his or

                                                       17
USCA4 Appeal: 20-2072      Doc: 51          Filed: 10/31/2022     Pg: 18 of 22




        her familial relationship to Urbina, much less that they targeted any of the other

        neighboring landowners based on their own familial ties. The BIA was therefore justified

        in finding that the narcotraffickers were engaged only in a “land dispute,” A.R. 4, not in a

        dispute against members of the Urbina family, see Niang, 492 F.3d at 511 (demanding

        deference to an agency’s factual finding if the record “plausibly could support” the result

        the agency reached).

               Finally, the timing of the narcotraffickers’ single threat to Petitioner reinforces the

        BIA’s finding that the narcotraffickers were only concerned with Petitioner’s status as a

        landowner. See Toledo-Vasquez, 27 F.4th at 287 (“The ‘timing of threats can be relevant

        in determining a persecutor’s motivation.’” (quoting Alvarez Lagos, 927 F.3d at 251)). To

        start, there is no evidence in the record that Petitioner was ever contacted by the

        narcotraffickers prior to her perceived ownership of the land after Urbina’s death. And by

        Petitioner’s account, the single phone call she received came in November 2014, nearly

        fifteen months after her husband was murdered and she and her daughter had vacated the

        property. After she complied with the unknown caller’s order to “leave the city that [she]

        was living in,” A.R. 90, the threats ceased. Petitioner never again saw or heard from anyone

        she suspected to be one of the narcotraffickers. The lack of continuing threats under these

        circumstances provides additional substantial evidence to support the BIA’s interpretation

        of the narcotraffickers’ motivations. See Cedillos-Cedillos, 962 F.3d at 826. Compare with

        Cruz, 853 F.3d at 129–30 (finding a nexus between persecution and familial ties based on

        evidence that the petitioner’s persecutor, whom she suspected murdered her husband, made

        “ongoing threats . . . against [the petitioner] and her children over a period of two years”

                                                     18
USCA4 Appeal: 20-2072      Doc: 51          Filed: 10/31/2022     Pg: 19 of 22




        because of his fear that “she would report ‘him’ to police” for her husband’s murder, even

        “after she promised [her persecutor] that she would not contact the police”).

               In sum, the record permitted the BIA to infer that Petitioner received a single death

        threat after the narcotraffickers who took her husband’s land learned she lived nearby and

        believed she might try to assert ownership over that land. That threat shared a “common

        denominator” with the threats previously received by all of Urbina’s neighbors, regardless

        of their familial relation to him: they all owned land that the narcotraffickers wanted for

        their landing strip. Toledo-Vasquez, 27 F.4th at 289. It necessarily follows that “the threats

        made to [Petitioner] could have been directed at any person who” possessed the land after

        Urbina’s death, Cedillos-Cedillos, 962 F.3d at 826, thereby permitting the BIA to find that

        Petitioner’s familial ties were at most “subordinate” or “incidental” to her persecution,

        Toledo-Vasquez, 27 F.4th at 287. We therefore conclude that substantial evidence supports

        the BIA’s conclusion that the narcotraffickers were only driven by their desire “to take

        [Urbina’s] land.” A.R. 4. The record does not compel the conclusion that one central reason

        why Petitioner, and not someone else, was targeted for a death threat was her domestic

        partnership with Urbina.

                                                      2.

               Petitioner’s argument to the contrary rests primarily upon the caller’s statement that

        if she did not leave the area, she would end up like “the father of [her] daughter.” A.R. 89.

        She contends that this statement shows that the narcotraffickers believed that she, “because

        of her relationship with [Urbina], was key to ensuring that they would suffer no interference

        with their use of the property.” Supp. Opening Br. 10. Thus, she asserts that any reasonable

                                                     19
USCA4 Appeal: 20-2072      Doc: 51          Filed: 10/31/2022     Pg: 20 of 22




        factfinder would be compelled to conclude that her familial relationship to Urbina was at

        least one central reason that she, and not another person, was targeted for persecution.

        Petitioner cites several of our nexus cases to support her argument, but her case is factually

        distinguishable such that we are not compelled to accept her assertion.

               In each of Petitioner’s cited cases, we determined that persecution occurred on

        account of family ties because the record unmistakably reflected that the persecutor sought

        to leverage the applicant’s familial ties as a means to a desired end. See Hernandez-Avalos,

        784 F.3d at 950 (holding that a mother was persecuted because of her familial relationship

        to her son given that gang members sought to “leverage[] [her] maternal authority to

        control her son’s activities” in order to get the son to join the gang); Hernandez-Cartagena,

        977 F.3d at 322–23 (holding that a daughter was persecuted because of her familial

        relationship to her parents; her parents failed to make extortionate payments to gang

        members, and we determined that the record compelled the inference that gang members

        targeted her “to get her parents to pay up”); Arita-Deras v. Wilkinson, 990 F.3d 350, 360–

        61 (4th Cir. 2021) (holding that a wife was targeted on account of her marital relationship

        to her husband because the gang member persecuted her in an “attempt to force [her

        husband] to return to Honduras”); Funez-Munguia v. Garland, No. 20-2124, 2021 WL

        5492981, at *1–2, *4 (4th Cir. Nov. 23, 2021) (vacating the BIA’s nexus finding because

        it failed to recognize that the applicant was targeted on account of her familial ties, given

        that the gang member who persecuted her targeted her based on his (mistaken) belief that

        the applicant could use her familial ties to an apartment building manager to have the gang

        member evicted).

                                                     20
USCA4 Appeal: 20-2072       Doc: 51          Filed: 10/31/2022      Pg: 21 of 22




               The factual scenario in each of these cases is not presently before us. Had the

        narcotraffickers here threatened Petitioner while Urbina was alive in order to coerce him

        to give up his land to the narcotraffickers, the BIA might well have been compelled to

        reach a different result. Alternatively, had Petitioner proffered proof that the

        narcotraffickers knew her daughter was the lawful owner of the land and thought Petitioner

        was the “pressure point” for ensuring her daughter did not exercise her rights to the land,

        that too may have compelled the BIA to reach a different result. But by Petitioner’s own

        admission, the record “is not entirely clear . . . whether the narco-traffickers believed

        Petitioner was legally entitled to have the property titled in her own name or if they viewed

        her as simply an individual who could influence how the property was administered.” Supp.

        Opening Br. 9. In the face of this factual deficiency, the BIA reasonably inferred that

        Petitioner could not have leveraged her familial ties to have the narcotraffickers evicted

        from the property; she could have only used her own (nonexistent) ownership rights to the

        property to have the narcotraffickers evicted. 5 Those inferences, as we have explained, are


               5
                 Petitioner’s concession that it “is not entirely clear on this record . . . whether the
        narco-traffickers believed [she] was legally entitled to have the property titled in her own
        name” after Urbina’s death, Suppl. Opening Br. 9, also precludes her reliance upon Cruz
        and Aleman-Medrano v. Garland, No. 20-1821, 2021 WL 5054688 (4th Cir. Nov. 1, 2021).
        In both cases, the applicant’s familial ties started a causal chain of events resulting in the
        applicant’s persecution, so we held that any reasonable factfinder would be compelled to
        conclude that those ties were a central reason for the persecution. See Cruz, 853 F.3d at
        129 (“The BIA and IJ shortsightedly focused on [the persecutor’s] articulated purpose of
        preventing [the applicant] from contacting the police, while discounting the very
        relationship that prompted her to search for her husband, to confront [her persecutor], and
        to express her intent to contact the police.”); Aleman Medrano, 2021 WL 5054688, at *4
        (“The gang may have wished to exact ‘vengeance and retribution’ against Aleman-
        Medrano for filing a police report, but the thing that brought Aleman-Medrano to the police
        station and allowed the police to pressure him into filing that report was his relationship
                                                      21
USCA4 Appeal: 20-2072      Doc: 51         Filed: 10/31/2022     Pg: 22 of 22




        supported by substantial evidence. We are therefore left with no basis upon which to disturb

        the BIA’s nexus finding. 6



                                                    IV.

               Given the dearth of record evidence as to what the narcotraffickers who persecuted

        Petitioner knew when they threatened her with death, the BIA had to make inferences.

        Among other sets of plausible inferences, the BIA inferred that the narcotraffickers

        surmised that Petitioner obtained ownership rights over the land that once belonged to

        Urbina and therefore persecuted her because she jeopardized their continued possession of

        that land. That inference was supported by substantial evidence and represents a motivation

        for persecution wholly “independent of [Petitioner’s] family ties.” Cedillos-Cedillos, 962

        F.3d at 826. Under our “highly deferential” standard of review, Nasrallah, 140 S. Ct. at

        1692, we cannot upset that determination even though reasonable minds might have made

        different inferences from the same set of facts, 8 U.S.C. § 1252(b)(4)(B); see Niang, 492

        F.3d at 511.

               Accordingly, the petition for review is

                                                                                          DENIED.


        with his daughter.” (citation omitted)). In contrast, Petitioner here presented the agency
        with no extrinsic evidence that would compel the conclusion that a causal chain exists
        between her familial ties to Urbina and her persecution.
               6
                 Given this holding, we need not address the other errors Petitioner claims the BIA
        made in denying her applications for asylum and withholding of removal. See Cortez-
        Mendez v. Whitaker, 912 F.3d 205, 209 (4th Cir. 2019) (declining to address other claimed
        errors in the agency’s decision since the nexus issue was “dispositive”).
                                                    22